UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-49687 CHINA HGS REAL ESTATE INC. (Exact Name of Registrant as Specified in Its Charter) Florida 33-0961490 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification Number) 6 Xinghan Road, 19th Floor, Hanzhong City Shaanxi Province, PRC 723000 (Address of Principal Executive Offices, Zip Code) (86) 091 - 62622612 (Registrant’s Telephone Number, including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of each of the issuer’s classes of common equity, as of May 17, 2010 is as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and September 30, 2009 2 Condensed Consolidated Statements of Income and Comprehensive Income For The Three and Six Months Ended March 31, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows For The Six Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes To Condensed Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4T. Controls and Procedures 31 PART II OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Other Information 32 Item 5. Exhibits 32 Signatures 33 1 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA HGS REAL ESTATE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of March 31, 2010 (Unaudited) September 30, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Loans to outside parties Real estate property development completed Real estate property under development Other current assets Total current assets Property, plant and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term loans $ $ Accounts payable Other payables Customer deposits Accrued expenses Taxes payable Total current liabilities Stockholders' equity Common stock, $0.001 par value, 100,000,000 shares authorized, 45,050,000 shares issued and outstanding as of March 31, 2010 and September 30, 2009, respectively Additional paid-in capital Statutory surplus Retained earnings Accumulated other comprehensive income Total stockholders' equity Total Liabilities and Stockholder's Equity $ $ The accompanying notesare anintegral part of thesecondensed consolidated financial statements 2 CHINA HGS REAL ESTATE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months ended March 31, Six Months ended March 31, Real estate sale, net of sales taxes of $ $870,180, $85,195, $1,533,426 and $610,920, respectively Cost of real estate sales Gross profit Operating expenses Selling and distribution expenses General and administrative expenses Total operating expenses Operating income Other expenses (income) Interest expenses Other expenses (income) ) - ) Total other expenses Income before income taxes Provision for income taxes Net income $ Other comprehensive income Foreign currency translation adjustment $ Comprehensive income $ Basic and diluted income per common share Basic $ Diluted $ Weighted average common shares outstanding Basic Diluted The accompanying notesare anintegral part of thesecondensed consolidated financial statements 3 CHINA HGS REAL ESTATE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Loss on disposal of Property, Plant and Equipment Amortization of stock -based compensation - Changes in assets and liabilities: (Increase) decrease in - Restricted cash ) Accounts receivable - ) Loans to outside parties ) ) Real estate property development completed ) Real estate property under development ) Due from related party Other current assets ) Increase (decrease) in - Accounts payable ) Other payables Customer deposits ) ) Accrued expenses ) Taxes payable Net cash provided by (used in) operating activities ) Cash flow from investing activities Addition of property, plant and equipment - ) Net cash used in investing activities - ) Cash flow from financing activities Repayment of stockholder loans - ) Repayment of short-term loans ) ) Capital contribution - Net cash used in financing activities ) ) Effect of changes of foreign exchange rate on cash and cash equivalents Net increase ( decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Non-cash financing activities: Capital contribution converted from dividend payable $
